Rao, Chief Judge:
The instant protest relates to certain imported merchandise which was classified as boys’ cotton denim jeans or other men’s or boys’ wearing apparel, ornamented and knit, and assessed with duty at the rate of 42.5 per centum ad valorem within item 380.03, TSUS.
It is claimed in said protest that 420 dozen of the 504 dozen jeans are properly dutiable at the rate of 20 per centum ad valorem within the provisions of item 380.39, TSUS, as other men’s or boys’ wearing apparel, not ornamented, wholly or in chief value of cotton.
*493This protest has been submitted for decision upon a written stipulation of counsel for the respective parties hereto which reads as follows:
IT IS STIPULATED AND AGBEED by and between counsel for the plaintiff and the Assistant Attorney General for the United States:
That the items marked “A”, and checked JMP (Comm. Spec’s Initials) by Commodity Specialist J. M. Pietri (Comm. Spec’s Name) on the invoices covered by the protest enumerated above, consist of 504 dozen boys’ cotton denim jeans, assessed with duty at 42.5 per centum ad valorem within item 380.03, TSUS. It is claimed that 420 dozen of said jeans are properly classifiable within item 380.39, TSUS, at 20 per centum ad valorem.
That said 420 dozen jeans are, in fact, not ornamented, but are wholly or in chief value of cotton, not knit.
That the protest be deemed submitted on this stipulation, the protest being limited to the items marked with the letter “A”, as aforesaid, and abandoned as to all other items.
Upon the agreed facts, we hold 420 dozen of the articles here in question, identified by invoice items marked and checked as aforesaid, to be dutiable at the rate of 20 per centum ad valorem as other men’s or boys’ wearing apparel, not ornamented, wholly or in chief value of cotton under the provisions of item 380.39, TSUS. The claim in the protest to that effect is sustained. All other claims are, however, overruled.
Judgment will be entered accordingly.